Exhibit 10.1

 

 

GRUBHUB INC.

THIRD AMENDMENT TO

2015 LONG-TERM INCENTIVE PLAN

 

THIS THIRD AMENDMENT (this “Amendment”) to the Grubhub Inc. 2015 Long-Term
Incentive Plan, is made and adopted by the Board of Directors (the “Board”) of
GrubHub Inc., a Delaware corporation (the “Company”), effective as of the
Effective Date (as defined below). All capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Plan (as defined below).

 

RECITALS

 

WHEREAS, the Company has previously adopted, and the Company’s stockholders have
previously approved, the Grubhub Inc. 2015 Long-Term Incentive Plan (as amended
from time to time, the “Plan”);

 

WHEREAS, pursuant to Section 13.1 of the Plan, the Board may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan, with any amendment to the Share Reserve subject to the approval of the
holders of the Company’s Common Stock entitled to vote in accordance with
applicable law;

 

WHEREAS, the Board believes it is in the best interests of the Company and its
stockholders to amend the Plan to increase the Share Reserve under the Plan and
make such other changes as set forth herein; and

 

WHEREAS, this Amendment shall become effective upon the approval of this
Amendment by the Company’s stockholders (the date of such approval, the
“Effective Date”).

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows,
effective as of the Effective Date:

 

AMENDMENT

 

 

1.

The first sentence of Section 4.1(a) of the Plan is hereby deleted and replaced
in its entirety with the following:

 

“Subject to any increase or decrease pursuant to Section 4.2, the aggregate
number of shares of Common Stock that may be issued or used for reference
purposes, or with respect to which Awards may be granted, will not exceed the
sum of (i) 18.9 million shares and (ii) any shares currently outstanding under
the 2013 Omnibus Incentive Plan (the “Prior Plan”) which, following the
Effective Date, expire, are terminated or are cash-settled or canceled for any
reason without having been exercised in full (subject to the limitations set
forth in Section 4.1(c)) (such aggregate number, the “Share Reserve”).”

 

 

2.

Section 4.1(d)(vi) of the Plan is hereby deleted and replaced in its entirety
with the following:

 

“Notwithstanding anything to the contrary, the maximum grant date fair value of
Awards granted to any Non- Employee Director during any calendar year will not
exceed $750,000, such limit which, for the avoidance of doubt, applies to Awards
granted under this Plan only and does not include shares of Common Stock granted
in lieu of all or any portion of such Non-Employee Director’s cash retainer
fees.”

 

 

3.

Each of Sections 8.3(b), 10.2(d) and 11.2(b) of the Plan is hereby amended by
adding the following sentence at the end of such provision:

 

“For avoidance of doubt, dividends will not be paid on an unvested Award and may
only be paid once the Award vested.”

 

4.

Section 9.2(b) of the Plan is hereby deleted and replaced in its entirety with
the following:

 

“At the discretion of the Committee, dividends declared with respect to shares
of Common Stock covered by a Restricted Stock Unit Award will either (i) not be
paid or credited, or (ii) be accumulated subject to restrictions and risk of
forfeiture

 

 

 

 

--------------------------------------------------------------------------------

 

to the same extent as the Restricted Stock Unit Award and paid only if such
restrictions and risk of forfeiture lapse.  For avoidance of doubt, dividends
will not be paid on an unvested Award and may only be paid once the Award
vested.”

 

 

5.

Section 12.1 of the Plan is hereby deleted and replaced in its entirety with the
following:

 

“In general.  In the event of a Change in Control of the Company (as defined
below), and except as otherwise provided in an applicable Award Agreement, a
Participant’s unvested Award will not vest automatically and a Participant’s
Award will be treated in accordance with the following provisions of this
Section 12.1:

 

(a)Substitute Awards.  Upon a Change in Control, a Substitute Award meeting the
requirements of this Section 12.1(a) may be provided to a Participant to replace
an outstanding Award (the “Substituted Award”).  A replacement award shall meet
the requirements of this Section 12.1(a) (and qualify as a “Substitute Award”)
if:

 

(i)

it has a value at least equal to the value of the Substituted Award;

 

(ii)

it relates to publicly traded equity securities of the Company or its successor
in the Change in Control or another entity that is affiliated with the Company
or its successor following the Change in Control; and

 

(iii)

its other terms and conditions are not less favorable to the participant than
the terms and conditions of the Substituted Award.

Without limiting the generality of the foregoing, the Substitute Award may take
the form of a continuation of the Substituted Award if the requirements of the
preceding sentence are satisfied.  The determination of whether the conditions
of this Section 12.1(a) are satisfied shall be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.

 

(b)Vesting if No Substitute Award.  Upon a Change in Control, if a Substitute
Award is not provided to the Participant to replace an outstanding Award, the
following provisions shall apply to such Award:

 

 

(i)

Any outstanding and unexercised Stock Options, Stock Appreciation Rights or any
other Stock-Based Award that provide for a Participant-elected exercise shall
become fully vested and exercisable; provided, however, that in connection
therewith the Committee may terminate all such outstanding and unexercised
Awards effective as of the date of the Change in Control, by (A) providing for
the payment by the Company or an Affiliate of an amount of cash equal to the
excess (if any) of the Fair Market Value of the shares of Common Stock covered
by such Awards, over the aggregate exercise price of such Awards, or (B)
delivering notice of termination to each Participant at least twenty (20) days
prior to the date of consummation of the Change in Control, in which case during
the period from the date on which such notice of termination is delivered to the
consummation of the Change in Control, each such Participant will have the right
to exercise in full all of such Participant’s Awards that are then outstanding
(without regard to any limitations on exercisability otherwise contained in the
Award Agreements), but any such termination and cash payment or exercise will be
contingent on the occurrence of the Change in Control, and, provided that, if
the Change in Control does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise pursuant thereto
will be null and void;

 

(ii)

Each Award, other than Awards described in clause (i) above, held by a
Participant subject only to vesting conditions based on the passage of time
shall be fully vested; provided, however, that in connection therewith the
Committee may terminate all such outstanding Awards effective as of the date of
the Change in Control by providing for the payment by the Company or an
Affiliate of an amount of cash equal to the  Fair Market Value of the shares of
Common Stock covered by such Awards; and

 

(iii)

Each Award, other than Awards described in clause (i) above, subject to
Performance Goals shall be fully vested and the amount earned and payable shall
be determined as provided in the applicable Award Agreement; provided, however,
that in connection therewith the Committee may provide that such vesting and
amount earned shall be based on (i) the actual achievement of Performance Goals
applicable to such Award during the portion of the applicable Performance Period
through the consummation of the Change in Control (as reasonably determined by
the Board or the Committee prior to the consummation of such

 

 

 

 

--------------------------------------------------------------------------------

 

 

Change in Control) and (ii) the relative portion of the applicable Performance
Period (determined by days elapsed) elapsed from the commencement of such
Performance Period through the consummation of the Change in Control; and,
provided, further, that the Committee may terminate all such outstanding Awards,
effective as of the date of the Change in Control, by providing for the payment
by the Company or an Affiliate of an amount of cash equal to the Fair Market
Value of the shares of Common Stock covered by such Awards.

(c)Vesting of Substitute Awards.  The Committee may further provide that the
vesting of one or more Substitute Awards will be automatically accelerate upon a
qualifying Termination within a designated period relating to the Change in
Control.”

 

 

6.

The penultimate sentence of Section 15.4 of the Plan is hereby deleted and
replaced in its entirety with the following:

 

“Any minimum statutorily required withholding obligation, or such greater amount
up to the statutory total tax which could be imposed, with regard to any
Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned.”

 

 

7.

Except as expressly provided herein, all terms and conditions of the Plan shall
continue in full force and effect.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 